Citation Nr: 0413423	
Decision Date: 05/26/04    Archive Date: 06/02/04	

DOCKET NO.  02-16 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for Type II diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from July 1968 to June 
1970.  For service in the Republic of Vietnam, he was awarded 
the Combat Infantryman Badge and Purple Heart Medal with one 
Oak Leaf Cluster.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas, which granted service connection for 
diabetes mellitus, based upon presumptive exposure to 
herbicide agents during service in Vietnam, and assigned a 
20 percent evaluation effective from the veteran's date of 
claim in March 2001.  During the pendency of this appeal, the 
RO granted the veteran an increased evaluation from 20 to 
40 percent, also effective from the date of his initiating 
claim in March 2001.  

The case is not ready for appellate review and is remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  


REMAND

The Schedule for Rating Disabilities provides criteria for 
evaluation of diabetes mellitus at 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2003).  Upon careful evaluation of all 
of the evidence on file, the Board concludes that there is 
inadequate clinical evidence on file to make an informed 
judgment with respect to all of the potentially applicable 
schedular criteria contained in Diagnostic Code 7913.  

There is evidence that the veteran at some point during this 
appeal has been prescribed insulin but there is also evidence 
in the VA outpatient treatment records that he had not been 
prescribed insulin.  The veteran's private care physician, 
Daniel Muro, Jr., M.D., has indicated that he prescribed the 
veteran insulin with two doses daily.  Treatment records from 
this doctor have not been obtained and they should be 
obtained on remand together with a statement from this doctor 
as to when the veteran was initially provided insulin, and in 
what doses, to treat his diabetes.  

Although there are multiple indications that the veteran 
walks for exercise, there is an absence of evidence which in 
any way comments on whether the veteran requires a regulation 
of activities (avoidance of strenuous occupational and 
recreational activities) as an element in controlling 
diabetes.  

Finally, there is an absence of competent clinical evidence 
which clearly identifies what, if any, complications that the 
veteran's type II diabetes causes, and whether those 
complications would or would not be compensable if separately 
evaluated.  The Board notes that the RO most recently altered 
the characterization of service connection of diabetes to 
include erectile dysfunction and "subjective" upper and 
lower extremity peripheral neuropathy.  The RO also granted 
service connection for hypertension with early neuropathy 
with a 10 percent compensable evaluation, and also granted 
entitlement to special monthly compensation for loss of use 
of a creative organ.  

The most recent VA examination also includes a finding of 
diabetic nephropathy.  There is no opinion on file as to 
whether now-service-connected hypertension is causally 
related to the veteran's diabetes.  

For these reasons and bases, the case is REMANDED to the RO 
for the following action:  

1.  Initially, the RO should ensure that 
it has complied with all notice and 
assistance requirements contained in 
VCAA.  In any notice posted to the 
veteran, he must clearly be requested to 
submit any evidence of any kind which may 
be relevant to his claim for an increased 
evaluation for type II diabetes mellitus.  

2.  The veteran should be forwarded a 
medical release which should be completed 
in full and returned so that the RO may 
collect all records of the veteran's 
treatment with his primary care 
physician, Daniel Muro, Jr., M.D.  Upon 
obtaining this release, the RO should 
obtain a complete copy of the veteran's 
treatment records from this physician.  
The RO should also request Dr. Muro to 
indicate when he first provided the 
veteran a prescription for insulin.  

3.  After completion of the above 
development, the RO should refer the 
veteran for a VA examination.  The claims 
folder must be provided to the physician 
conducting the examination for review in 
conjunction with the examination.  The VA 
examiner should state whether the veteran 
is currently on a restricted diet and 
requires a restriction of activities 
including avoidance of strenuous 
occupational and recreational activities.  
Upon review of the file, the examiner 
should state whether the veteran is shown 
to have had past episodes of ketoacidosis 
or hypoglycemic reactions.  Finally, the 
examiner should provide a description of 
any complicating disabilities that the 
veteran has which are directly 
attributable to his service-connected 
type II diabetes.  Specifically, the 
examiner should state whether any 
peripheral neuropathy, essential 
hypertension, or nephropathy is causally 
related to diabetes.  Any necessary 
testing, diagnostic studies or laboratory 
testing should be conducted if required 
to provide answers to the above 
inquiries.  

4.  After completing the above 
development, the RO should again address 
the issue presently on appeal.  If the 
decision is not to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case which includes 
discussion of compliance with VCAA and 
with the requests for development 
included in this remand.  They must be 
provided with an opportunity to respond.  
The case should then be returned to the 
Board after compliance with appellate 
procedures.  The veteran need do nothing 
until notified further.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C.A. §§ 5109B, 7112).



                       
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




